956 F.2d 812
Ronnie G. VAIL, et al., Appellees,v.Edward J. DERWINSKI, or his successor, Secretary of theDept. of Veteran's Affairs, Appellant.
Nos. 90-5559, 91-1026.
United States Court of Appeals,Eighth Circuit.
Feb. 10, 1992.

1
Appeal from the United States District Court for the District of Minnesota;  Edward J. Devitt, Senior District Judge.


2
Patricia Mack Bryan, Washington, D.C., argued (Stuart M. Gerson, Jerome G. Arnold, Mark B. Stern and Ann Southworth, on the brief), for appellant.


3
David A. Leen, Seattle, Wash., argued (Douglas P. Radunz, Minneapolis, Minn., on the brief), for appellees.

ORDER

4
The petition for rehearing with suggestion for rehearing en banc is denied.   Rehearing by the panel is also denied.   The motion to certify the case to the Supreme Court of Minnesota is overruled.   The panel opinion filed October 8, 1991, is hereby amended by adding footnote 11 to page 11, end of first full paragraph [946 F.2d 589, 594 (8th Cir.1991) ], after the words "foreclosure sale" as follows:


5
11.  After this opinion was filed, the government has called to our attention that 38 U.S.C. § 1832(a)(4)(A) was amended in 1987 imposing a duty on the agency to provide notification to the veteran upon a showing of default.   See 38 U.S.C.A. § 3732(a)(4)(A) (1991).